Citation Nr: 1001758	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  96-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.

In November 2004 and March 2009 the issue of entitlement to 
service connection for substance abuse was remanded by the 
Board for further development. 

The Veteran testified before the Board in March 2004.  The 
Veteran was notified in December 2008 that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board.  He was given the opportunity for a new hearing.  The 
Veteran was notified that if he did not respond within 30 
days of the letter, that the Board would proceed with review 
of his appeal.  The Veteran did not respond and as such, the 
Board shall review the claim on appeal based on the evidence 
currently of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's pattern of substance abuse is shown to have 
been frequent and progressive, to the point of addiction and 
to have been result of his own wrongdoing and his conscious 
undertaking of prohibited action; it is not shown to have 
been innocently acquired or otherwise the result of a 
service-connected disability.  





CONCLUSION OF LAW

The Veteran's primary drug addiction is the result of his own 
willful misconduct.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.102, 
3.159, 3.301, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
May 2003 and October 2004 correspondences.  These letters 
detailed the elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, it does not appear that 
the RO advised the veteran of these elements, but the Board 
finds that the omission is harmless since the Board's 
decision below denies service connection for the claimed 
disability, so no degree of disability or effective date will 
be assigned.  Therefore, there is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examination in January 2008 and an addendum was issued in May 
2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in March 
2004.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his substance drug abuse was a 
residual of an in-service motor vehicle accident and his 
resulting service-connected disabilities.  However, after a 
careful review of the Veteran's claims file the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  

The Board notes that primary diagnosed disabilities of drug 
or alcohol abuse are not disabilities for which service 
connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. § 3.301.  In this case, the evidence shows that the 
Veteran's drug usage in service was the product of willful 
misconduct and was frequent and progressive to the point of 
addiction.  38 C.F.R. § 3.301(3).  This substance abuse in 
service involved conscious wrongdoing of a known prohibited 
action.  It is not shown to have been due to any event or 
incident that can be considered to be innocently caused.  

The Board notes that 38 C.F.R. § 3.301(c)(3) states that 
where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  

In a January 2008 VA examination report, and a subsequent May 
2009 addendum, the VA examiner stated that the Veteran's 
polysubstance abuse preceded his motor vehicle accident.  The 
Veteran reported that he began smoking marijuana while in-
service and heroin in the 1970's; however, it was noted that 
he told other people he began using heroin during service.  
He also reported that his cocaine use began in the 1970's.  
The VA examiner noted that the Veteran was arrested for 
possession of dangerous drugs on March 4, 1969, and his motor 
vehicle accident was on March 9, 1969.  

The VA examiner stated that it would be erroneous to assume 
that the Veteran's substance abuse derived from service-
connected disabilities related to his motor vehicle accident 
when in fact it preceded it.  He further stated that the 
Veteran's use of cocaine, crack cocaine, and heroin were not 
related to his service-connected disabilities.  He stated 
that the Veteran did experience pain related to his in-
service injuries; however, the Veteran's substance abuse 
continued for decades subsequent to that and followed a more 
typical pattern of substance abuse.  It followed the typical 
pattern seen in patients with no pain related issues, namely 
the Veteran increased the frequency and intensity of the use 
for longer use of substances and certainly as the more acute 
source of pain receded.  The Veteran's addiction was 
sustained again for decades and per the Veteran's report he 
only achieved some remission in the past year or two.  He 
concluded that the Veteran's longstanding history of 
polysubstance impairment was of a severe nature and over many 
decades and it did not appear to be derived from pain related 
issues incurred during his military service. 
Therefore, after a careful review of the Veteran's claims 
file the Board finds that there is no evidence  causally 
linking any substance abuse and resulting addiction to his 
service-connected disabilities.  Therefore, the Board finds 
that the Veteran's drug usage is the result of his own 
willful misconduct.  

For these reasons, as a preponderance of the evidence is 
against the claim, service connection for substance abuse 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for substance abuse is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


